Dissenting Opinion by
Jacobs, J.:
I must respectfully dissent.
I do not agree with the majority’s holding that the statute of limitations was tolled as to Stephen Brener because I do not consider that issue to be before this Court. I would affirm the decision below allowing appel-lee’s Motion for Judgment on the Pleadings.
In passing upon a motion for judgment on the pleadings, the court may consider only the pleadings themselves and any documents properly attached thereto. Hammermill Paper Co. v. Rust Engineering Co., 430 Pa. 365, 243 A.2d 389 (1968) ; Bogojavlensky v. Logan, 181 Pa. Superior Ct. 312, 124 A.2d 412 (1956). It may not consider depositions or other collateral evidence in such a ruling, Bata v. Central-Penn Nat’l Bank, 423 Pa. 373, 224 A.2d 174 (1966), cert. denied, 386 U.S. 1007 (1967) ; *181Nederosteck v. Endicott-Johnson Shoe Co., 415 Pa. 136, 202 A.2d 72 (1964), and any reference to other material constitutes error. Pisiechko v. Diaddorio, 230 Pa. Superior Ct. 295, 326 A.2d 608 (1974) ; see Goldman v. McShain, 432 Pa. 61, 247 A.2d 455 (1968) ; Goodrich-Amram, §1034 (a)-2 (Supp. 1972).
Specifically, it has been held that in determining whether the defendant’s motion for judgment on the pleadings should be allowed we must consider the complaint, the answer containing new matter and the reply to new matter. Herman v. Stern, 419 Pa. 272, 213 A.2d 594 (1965). See Bata v. Central-Penn Nat’l Bank, supra.
In the present case, appellee, defendant below, moved for and was granted judgment on the pleadings, after he raised the affirmative defense of the bar of the statute of limitations in new matter and appellant filed a reply thereto. The majority makes it clear that Saracina v. Cotoia, 417 Pa. 80, 208 A.2d 764 (1965), in the absence of fraud or concealment, controls under the facts of this case, appellant having brought in a new party after the statute of limitations had run. With that determination, I agree; appellant’s amendment transcended a mere correction of the name of a party. See Saracina v. Cotoia, supra; Miller v. Jacobs, 361 Pa. 492, 65 A.2d 362 (1949); Gozdonovic v. Pleasant Hills Realty Co., 357 Pa. 23, 53 A.2d 73 (1947) ; DeFebbo v. Speshok, 54 Pa. D. & C.2d 385 (C.P. Carbon 1971).
Appellee having raised a valid affirmative defense barring appellant’s claim, the statute of limitations, he was entitled to judgment on the pleadings if his defense was unanswered or was inadequately answered in appellant’s reply to new matter. See Goldman v. McShain, supra; Ruhe v. Kroger Co., 425 Pa. 213, 228 A.2d 750 (1967) ; Pisiechko v. Diaddorio, supra; Chivers, Jr. v. School Dist. of Mt. Lebanon, 6 Pa. Commonwealth Ct. 622, 297 A.2d 187 (1972) ; Goodrich-Amram, §1030-5 (Supp. 1975). The sole question to be considered here is *182thus whether the reply to new matter adequately overcame appellee’s affirmative defense.
Appellant replied to appellee’s new matter as follows: “11. Minor Plaintiff is not barred by the Statute of Limitations from bringing this action against Stephen Brener as this issue was decided by Order of the Common Pleas Court of Montgomery County dated April 3, 1973, in which the Court allowed the Complaint to be amended correcting the name of the defendant from Herbert Brener to Stephen Brener.”
I cannot conclude that this reply presents an adequate answer to appellee’s new matter in the form of a claim of estoppel to raise the statute of limitations by fraud or concealment, as does the maj ority. Although the depositions and other collateral evidence intimate such a claim, we can consider only the pleadings themselves on a motion for judgment on the pleadings,1 Bata v. Central-Penn Nat’l Bank, supra.
Appellant’s reply arguably answers appellee’s affirmative defense in the form of a plea of res judicata, collateral estoppel or “law of the case”, but it does not raise the issue of concealment or fraud. Moreover, I agree with the lower court’s determination that the allegation that is raised by the pleadings inadequately answered appellee’s affirmative defense. Neither res judicata nor collateral estoppel applies here because those doctrines relate only to final orders, decrees or judgments and the order allowing amendment of the instant complaint was clearly interlocutory, see Posternack v. American Cas. Co. of Reading, 421 Pa. 21, 218 A.2d 350 (1966) ; Schaffer v. Larzelere, 410 Pa. 402, 189 A.2d 267 (1963) ; Creighan *183v. Pittsburgh, 389 Pa. 569, 132 A.2d 867 (1957); Stadler, Admr. v. Mt. Oliver Borough, 373 Pa. 316, 95 A.2d 766 (1953) ; Thompson v. Karastan Rug Mills, 228 Pa. Superior Ct. 260, 323 A.2d 341 (1974), and, as ;was correctly noted by the lower court, the ruling allowing amendment did not become the “law of the case”. I ,See Schaffer v. Larzelere, supra.
Even if it were assumed, arguendo, that appellant’s reply was an attempt to incorporate the various documents relating to the order granting leave to amend, I would still not agree that appellant has adequately answered appellee’s affirmative defense.
First, the Pennsylvania- Rules of Civil Procedure require that fraud be averred with particularity. Pa.R.C.P. 1019 (b) ; Bata v. Central-Penn Nat’l Bank, supra. Appellant has not done so here. Appellant’s reply may only be said to raise allegations of fraud or concealment by a rather strained conclusion that reference to the Order granting leave to amend incorporated the entire proceedings related thereto. Secondly, even if incorporated, the petition for leave to amend and supporting documents do not aver fraud or concealment as a basis for tolling the statute.
The petition for leave to amend is based on the theory that the right party was in court under the wrong name. Paulish v. Bakaitis, 442 Pa. 434, 275 A.2d 318 (1971). It was not claimed in the argument for amendment that a new party, Stephen Brener, should be brought into the case after the running of the statute of limitations because of a tolling of the statute by fraud or concealment. Rather, it was claimed that “Stephen” Brener was in court and that “Herbert” Brener was a mere misnomer. The court en banc found that the amendment did have the effect of identifying a new defendant and held against appellant on that basis.
The issue of a tolling of the statute of limitations by fraud or concealment was thus not an issue in the *184proceedings pertaining to amendment of the complaint and therefore cannot be said to have been presented with particularity by a reference to those proceedings even if we considered them to be incorporated thereby.
Appellant could have raised the issue of fraud or concealment properly had he chosen to rely on that claim in his reply to new matter, but he did not. Instead, he chose to raise and stand on the issue of res judicata, which constitutes an inadequate answer to appellee’s new matter. There is no indication that he thereafter sought leave to amend his reply to include the issue he now raises. Had appellant chosen to raise the issue, the question of whether the statute of limitations was tolled might have been presented before this court. Having chosen to rely on res judicata below, appellant should not be allowed to raise the estoppel by fraud and concealment on his argument here.
I would affirm the decision of the lower court because judgment on the pleadings was properly allowed in this case.

. Counsel for appellant urges here, as was urged in his motion for reargument, which was denied below, that the depositions and petition to amend filed in this case should he considered in determining if appellant has answered appellee’s affirmative defense. As noted herein, such consideration is inappropriate on a Motion for Judgment on the Pleadings under Pa.R.C.P. 1034.